DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant is claiming producing cine MRI while maintaining an acceptable specific absorption rate. However, it is unclear how an acceptable specific absorption rate is being maintained?
The term “acceptable” in claim 1 is a relative term which renders the claim indefinite. The term “acceptable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
As to claim 8, applicant is claiming maintaining an acceptable specific absorption rate. However, it is unclear how an acceptable specific absorption rate is being maintained?
Claims 2 - 7 are rejected by virtue of the dependency on claim 1. 
Claims 9 - 14 are rejected by virtue of the dependency on claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 9), 10, 7, 6, 15, 16, 4, 25, 34, 31, 30, 35, 33 and 28 of U.S. Patent No. 11,378,629.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims of an instant application encompasses the boundaries of the claims (1, 9), 10, 7, 6, 15, 16, 4, 25, 34, 31, 30, 35, 33 and 28 of U.S. Patent No. 11,378,629. The claims in the instant application define an invention that is merely an obvious variation of an invention claimed in the patent.

17/848,287
1. A magnetic resonance imaging system (MRI) comprising: a main magnet having a field strength less than 1.0 Tesla; a gradient coil assembly; an RF coil system; and a control system configured for acquisition and processing of magnetic resonance imaging data from a human patient and configured to utilize a sparse sampling imaging technique without parallel imaging and to produce cine MRI while maintaining an acceptable specific absorption rate in the human patient.









2. The magnetic resonance imaging system of claim 1 wherein the control system is further configured to acquire magnetic resonance imaging data at a rate enabling the cine MRI to be produced at a rate of at least 4 frames per second.


3. The magnetic resonance imaging system of claim 1 wherein the control system is further configured to obtain the specific absorption rate, in part, by controlling the MRI to operate at a gradient field strength above 75 mT/m/ms.

4. The magnetic resonance imaging system of claim 1 wherein the control system is further configured to obtain the specific absorption rate, in part, by employing pulse sequences that do not require dephasing pulses.

5. The magnetic resonance imaging system of claim 1 further comprising a radiation therapy device integrated with the system, the radiation therapy device configured for radiation treatment of the human patient.

6. The magnetic resonance imaging system of claim 5 wherein the control system is further configured to utilize the cine MRI to track locations of tissues in the human patient.

7. The magnetic resonance imaging system of claim 1 wherein the control system is further configured for an RF bandwidth to be less than 1800Hz.

8. A computer program product comprising a non-transient, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: acquiring magnetic resonance imaging data from a human patient through a magnetic resonance imaging system (MRI) having a main magnet with low field strength, a gradient coil assembly and an RF coil system, the acquiring utilizing a sparse sampling imaging technique without parallel imaging and while maintaining an acceptable specific absorption rate in the human patient; and processing the magnetic resonance imaging data, the processing including reconstructing images of the human patient and producing of cine MRI.

9. The computer program product of claim 8 wherein the producing of the cine MRI is at a rate of least at 4 frames per second. 24




10. The computer program product of claim 8 wherein the specific absorption rate is obtained, in part, by controlling the MRI to operate at a gradient field strength above 75 mT/m/ms.

11. The computer program product of claim 8 wherein the specific absorption rate is obtained, in part, by employing pulse sequences that do not require dephasing pulses.

12. The computer program product of claim 8 further comprising administering radiation therapy to the human patient.



13. The computer program product of claim 12 further comprising altering the administering of radiation therapy based on tracking of the location of tissues in the human patient utilizing the cine MRI.

14. The computer program product of claim 8 the operations further comprising utilizing an RF bandwidth less than 1800Hz. 

11,378,629
1. A magnetic resonance imaging system (MRI) comprising: a main magnet having a field strength less than 1.0 Tesla; a gradient coil assembly; an RF coil system; and a control system configured for acquisition and processing of magnetic resonance imaging data from a human patient and configured to utilize a sparse sampling imaging technique without parallel imaging and to utilize an RF bandwidth to maintain artifacts due to chemical shift and magnetic susceptibility below one half of a millimeter.
9. The magnetic resonance imaging system of claim 1 wherein the control system is further configured to produce cine MRI.

10. The magnetic resonance imaging system of claim 9 wherein the control system is further configured to acquire magnetic resonance imaging data at a rate enabling cine MRI of at least 4 frames per second.


7. The magnetic resonance imaging system of claim 1 wherein the control system is configured to utilize a gradient slew rate above 75 mT/m/ms.


6. The magnetic resonance imaging system of claim 1 wherein the control system is configured to employ pulse sequences that do not require dephasing pulses.

15. The magnetic resonance imaging system of claim 11 further comprising a radiation therapy device integrated with the system, the radiation therapy device configured for radiation treatment of the human patient.
16. The magnetic resonance imaging system of claim 15 wherein the control system is further configured to utilize the cine MRI to track locations of tissues in the human patient.

4. The magnetic resonance imaging system of claim 1 wherein the control system is configured for the RF bandwidth to be less than 1800 Hz.
25. A computer program product comprising a non-transient, machine-readable medium storing instructions which, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: acquiring magnetic resonance imaging data from a human patient through a magnetic resonance imaging system (MRI) having a main magnet with a field strength less than 1.0 Tesla, a gradient coil assembly and an RF coil system, the acquiring utilizing a sparse sampling imaging technique without parallel imaging and utilizing an RF bandwidth to maintain artifacts due to chemical shift and magnetic susceptibility below one half of a millimeter; and processing the magnetic resonance imaging data, the processing including reconstructing images of the human patient.
34. The computer program product of claim 33 wherein the producing of cine MRI includes at least 4 frames per second.

31. The computer program product of claim 25 wherein the acquiring utilizes a gradient slew rate above 75 mT/m/ms.


30. The computer program product of claim 25 wherein the acquiring employs pulse sequences that do not require dephasing pulses.

35. The computer program product of claim 25, the operations further comprising controlling a radiation therapy device integrated with the MRI system to administer radiation therapy to the human patient.
33. The computer program product of claim 25 wherein the processing and reconstructing includes the producing of cine MRI.
28. The computer program product of claim 25 wherein the RF bandwidth is less than 1800 Hz.




Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
O’Connor (2011/0156703) is cited for its disclosure of a system for combining magnetic resonance imaging with particle based radiation systems for image guided radiation therapy.
Dempsey (2017/0371001) is cited for its disclosure of magnetic resonance imaging.
MIYAZAKI (2013/0141094) is cited for its disclosure of magnetic resonance imaging apparatus and magnetic resonance imaging method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263. The examiner can normally be reached M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REENA AURORA/Primary Examiner, Art Unit 2858